Case 4:18-cv-00671-O Document 85 Filed 01/03/19                     Page 1 of 4 PageID 1278


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION


JEROME MADISON,                                §
             Plaintiff,                        §
                                               §
                                               §
vs.                                            §     CIVIL ACTION NO. 4:18-cv-671-O
                                               §
                                               §     JURY DEMANDED
CHAROLETTE COURTNEY and                        §
AMERICAN AIRLINES, INC.,                       §
              Defendants.                      §
                                               §

________________________________________________________________________

                      PLAINTIFF’S WITNESS LIST
                       (Scheduling Order §II, ¶8(b))
________________________________________________________________________

       Pursuant to the instructions contained in Section II, Paragraph 8(b) of the Court’s

Scheduling Order [D.E. 40], Plaintiff, Jerome Madison, submits this Witness List.

                                    a. Probable Witnesses

                         Name/Summary                                   Sworn    Testified


 Jerome Madison
 12102 Jackson Creek Drive
 Dallas, Texas 75243

 Plaintiff. Mr. Madison will testify about the discriminatory
 treatment that he received aboard American Airlines Flight 1087
 on January 21, 2016, and after the flight landed while he was
 attempting to lodge a complaint in the Atlanta airport.He will
 testify about the drink that he was served by Flight Attendant
 Courtney and the mucus that he found in it. He will also testify
 about the effects that the discriminatory treatment had on his
 emotional and physical wellbeing and have continued to have.

 Deposed.
 Expected duration of direct examination: 3 hours
Case 4:18-cv-00671-O Document 85 Filed 01/03/19                        Page 2 of 4 PageID 1279




 Kimberley Ballard-Madison
 12102 Jackson Creek Drive
 Dallas, Texas 75243

 Jerome Madison’s wife. She will testify about the effects that the
 discriminatory treatment had on her husband.

 Not deposed.
 Expected duration of direct examination: 1 hour


 Charolette Courtney
 c/o Anderson & Riddle, L.L.P.
 1604 8th Avenue
 Fort Worth, Texas 76104

 Co-Defendant. Expected to testify about her interaction with
 Plaintiff on January 21, 2016, the making of his cocktail, service
 provided in the First Class cabin, service standards, her training,
 her written notes, her deposition testimony, her neighborhood and
 country club membership, her prior interactions with minority
 passengers

 Deposed.
 Expected duration of cross-examination: 3 hours


 Douglas Courtney
 c/o Diana L. Klein, Esquire
 Klein & Associates, LLC
 2450 Riva Road
 Annapolis, MD 21401

 Co-Defendant Courtney’s ex-husband. Expected to testify about his
 knowledge of Co-Defendant Courtney spanning fifteen years, and
 her frequent use of racial epithets during that time to describe
 African-Americans

 Not deposed.
 Expected duration of direct examination: 1 hour


 David Basher
 c/o Caris Life Sciences, Inc.
 750 West John Carpenter Freeway, Suite 800
 Irving, Texas 75039




                                                 2
Case 4:18-cv-00671-O Document 85 Filed 01/03/19                       Page 3 of 4 PageID 1280


 Co-worker of Plaintiff’s at time of incidents. Expected to testify
 concerning his observations about the effect of the acts of
 discrimination on Plaintiff.

 Not deposed.
 Expected duration of direct examination: 30 minutes




                                       b. Possible Witnesses

                          Name/Summary                                    Sworn    Testified

 Rev. Dr. William J. Barber, II
 c/o Michael Allen, Esquire
 1225 19th St. NW, Ste. 600
 Washington, DC 20036

 Dr. Barber is an African-American individual who was subjected to
 racial discrimination aboard an American Airlines flight. He may
 be called to testify about what he experienced.

 Not deposed.

 Expected duration of direct testimony: 1 hour


 Bradley Leclear
 Fox Lake, IL

 Former passenger on American Airlines flight. May be called to
 testify about witnessing Courtney say “kill them all” referring to
 passengers aboard an American Airlines aircraft.

 Not deposed.

 Expected duration of direct testimony: 30 minutes




                                              c. Experts

                                NONE                                      Sworn    Testified




                                                  3
Case 4:18-cv-00671-O Document 85 Filed 01/03/19          Page 4 of 4 PageID 1281


                                 d. Record Custodians


                           NONE                              Sworn     Testified


      Dated this 3rd day of January, 2019.

ABRAHAM, WATKINS, NICHOLS,                       PARK AVENUE LAW LLC
SORRELS, AGOSTO & AZIZ

__/s/ Muhammad S. Aziz _______                   __/s/ John D. McKay___________
MUHAMMAD S. AZIZ                                 JOHN D. MCKAY
Texas Bar No. 24043538                           Admitted Pro Hac Vice
maziz@abrahamwatkins.com                         johndmckayatty@gmail.com
800 Commerce Street                              127 W. Fairbanks Ave., No. 519
Houston, Texas 77002                             Winter Park, FL 32789
(713) 222-7211                                   (800) 391-3654
(713) 225-0827 (Fax)                             (407) 264-6551 (Fax)
Co-counsel for Plaintiff                         Co-counsel for Plaintiff




                                             4
